Connor, J.,
dissenting. I think the judgment rendered in this action should be affirmed. It has been uniformly held by this Court, as appears from the cases cited in the opinion in this case, that the individual liability of stockholders of a banking corporation organized under the laws of this State, imposed by statute, is assumed by such stockholders for the protection of depositors and other creditors of the corporation, in the event of its insolvency. Such depositors and creditors heretofore have relied upon the statute, and have been assured by the decisions of this Court, that in the event of the insolvency of the corporation, each of its stockholders was liable for its contracts, debts and engagements to the extent of the par value of the stock owned by him at the date of the insolvency. This principle, in my opinion, has not been abrogated or modified by the provisions now appearing in subsection 13, *630of chapter 113, Public Laws of North Carolina, 1927. This provision does not purport to amend the statute by which the liability is imposed, but affects only the distribution of sums collected from stockholders by reason of their statutory liability.
I do not think that the instant case can be distinguished from Corporation Commission v. McLean, 202 N. C., 77, 161 S. E., 854. In that case it is said that the only issues of fact which may be raised by an appeal to the Superior Court from the assessment upon the stockholder, ordinarily, are:
“1. Was the appellant a stockholder of the insolvent banking corporation at the date of his assessment?
2. If so, how many shares of the capital stock of the corporation did appellant own at said date?”
It was held in that case upon facts which are almost identical with the facts in the instant case, that the defendants could not rescind the contract by which they became stockholders of the bank, and thus become creditors with the right to share with depositors and other creditors in the distribution of its assets. The contrary is held in the instant case. It follows, therefore, that a stockholder of a banking corporation, organized under the laws of this State, although he has enjoyed the rights and privileges of a stockholder, may be relieved of liabilities imposed by statute for the protection of depositors and creditors, by showing that he was induced to become and remain a stockholder by the false and fraudulent representations of officers of the corporation, with respect to its financial condition. The result of this holding must be that depositors and creditors cannot rely upon the capital stock of a banking corporation as a trust fund for the payment of its liabilities, nor upon the statute which provides that “stockholders of every bank organized under the laws of North Carolina, whether under the general law or by special act, shall be individually responsible, equally and ratably, and not one for another, for all contracts, debts, and engagements of such corporation, to the extent of the amount of their stock therein at par value thereof, in addition to the amount invested in such shares.” In the instant ease, the plaintiff is not only relieved of his assessment in the sum of $6,000; he becomes a creditor of the Central Bank and Trust Company in the sum of $12,000, and as such is entitled to share with depositors and other creditors of the bank in the distribution of its assets, including sums collected from its stockholders by reason of their individual liability under the statute. I do not concur in the decision of the question presented by this appeal, and must therefore, dissent.